DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 February 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apte (US 6,177,236 B1, cited by Applicant).
With respect to claims 1 and 2, Apte discloses: an apparatus for measuring radiation, the apparatus comprising an at least partially optically transparent first element (PMMA body structure, column 4, lines 44-52), comprising at least a first group of clusters of particles of a first type (scintillation material, 136, column 11, lines 61-66), wherein the clusters of particles of the first group are arranged at a first distance from each other (as shown in Fig. 14); the particles of clusters of the first group are capable of converting a first type of radiation at least partly to photons having a first characteristic band of wavelengths (scintillation material converts source photons of a selected energy into optical photons, column 4, lines 44-52); a photo detector arranged to measure light intensity emitted from the first group of clusters of particles (a-Si:H sensor array, column 5, lines 29-42); and a processor configured to use the measured light intensity to determine an amount of the first type of radiation () wherein the at least partially optically transparent element is a polymer sheet (PMMA body structure, column 4, lines 44-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte, in view of Wilson (7,652,261 B1, cited by Applicant).
With respect to claims 3-9, Apte does not disclose the claimed second, third, and fourth groups of particles, wherein clusters of the particles of the second, third, and fourth groups are arranged at a second distance from each other. However, Wilson, from the same field of endeavor, discloses a transparent substrate having multiple different scintillator materials incorporated therein, wherein the multiple different scintillator materials are sensitive to different radiation types (column 5, lines 15-33, elements 2, 3, 4, 5), wherein the scintillator areas include St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, it would have been obvious to one having ordinary skill in the art to provide multiple types of scintillation material (as disclosed by Wilson) in the device of Apte, in order to provide functionality to detect multiple radiation types with a single device.
With respect to claim 10, Wilson discloses a square (i.e. rectangular) arrangement of clusters of scintillation materials (Fig. 1). Apte discloses arrangements such as square or rectangular, triangular, hexagonal, etc. (column 12, lines 26-31). Other specific arrangements of clusters of particles would have been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 11, Wilson discloses scintillator materials which detect Alpha particles, neutrons, Beta particles, and gamma/X-ray radiation (column 5, lines 15-33).
In re Leshin, 125 USPQ 416.
With respect to claim 13, Wilson discloses photodetectors arranged to measure the light intensity from at least two groups of the clusters of particles independently from each other (each fiber optic leads from scintillator to an optical light detector, column 5, lines 34-47).
With respect to claim 14, Wilson discloses scintillator cavities having a diameter of 5 mm (column 4, lines 59-54). Larger or smaller sizes within the claimed rage would have been obvious, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 15, Wilson does not specify the exact spacing of the clusters. However, it would have been obvious to one having ordinary skill in the art to change the spacing between clusters as appropriate depending on the detection application for which the device is used. Further, it has been held that a change in size is generally In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the cited prior art appears to be directed to quantitative measurement of scintillation light, and thus does not appear to disclose or reasonably suggest measurement of timing of photons emitted from the clusters of particles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-US 5,171,996 to Perez-Mendez is cited by Apte (column 12, lines 26-31) to show different scintillator arrangement shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	22 February 2021